ORDER
PER CURIAM.
Appellant, Jerry K. Waechter, appeals the denial of his Rule 24.035 motion without an evidentiary hearing. We have reviewed the briefs and arguments of the parties, the transcript and the legal file and find that no jurisprudential purpose would be served by a written opinion. In addition, we find that the motion court did not err in denying appellant’s Rule 24.035 motion. Appellant’s appeal of the denial of his Rule 24.035 motion is, therefore, affirmed pursuant to Rule 84.16(b). The parties have been provided with a memorandum, solely for their own information, setting forth the reasons for our decision.